                                                                             a Ian Mmm vmr
                                                                     lipTpirjT CO! iqt OF GUAM
Sedfrey M Linsangan
Pro Se Litigant                                                             , ;/ 03 2019-@f)
P.O. Box 23128
Barrigada, Guam 96921
Tel #929-1616                                                         JEANNE G. QUINATA
                                                                        CLERK OF COURT



                        IN THE DISTRICT COURT OF GUAM


                                TERRITORY OF GUAM




Sedfrey M Linsangan                          Civil Case No. 19-00011


        Plaintiff                            Motion for Summary Judgment
                                             Supporting Memorandum
            VS


Government of Guam, Lourdes Leon
Guerrero acting in her Official Capacity


                               Supporting Memorandum

Plaintiff asserts that the complaint cannot be genuinely and legally disputed Title 21 and

Title 48 tramp, takes precedence, priority, over state law and any other law.

Defendant Attorney admitted that paragraph 3 and paragraph 6 of the complaint

allegations are true.

    A. Paragraph 3, Defendant Guam is a Territory of the United States. The structure of

its Government was set forth in the Organic Act Passed by Congress in 1950.

   B. Paragraph 6, that under Section 812 of Title 21 USC Controlled Substance Act,

Marihuana is Classified as Schedule 1 Substance. Section (c) (10).

                                                    Respectfully Submitted:

Dated: May 02, 2019                                 ^
                                                    Sedfrey M Linsangan, Pro Se




          Case 1:19-cv-00011 Document 8 Filed 05/03/19 Page 1 of 1
